This bill, filed by appellee against L. B. Musgrove and others, seeks the sale of lands for division of the proceeds among tenants in common. The bill's averments of the necessity for the sale for division are sufficient. Musgrove v. Aldridge,205 Ala. 189, 87 So. 803, and authorities therein cited. The description of the real estate is not void upon its face.
The ground of demurrer addressed to the feature of the bill praying the ascertainment and payment of attorney's fees, in the contingency prescribed in the statute, was overruled without error; that phase of the prayer being surplusage. Smith v. Witcher, 180 Ala. 102, 105, 60 So. 391.
The decree overruling the demurrers of appellants is affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.